896 F.2d 1367Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ricky Lee JONES, Plaintiff-Appellant,v.DEPARTMENT OF CORRECTIONS;  C.E. Thompson, Warden;Mecklenburg Correctional Center, Defendants-Appellees.
No. 89-7806.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 30, 1989.Decided:  Feb. 14, 1990.

Ricky Lee Jones, appellant pro se.
Before K.K. HALL, PHILLIPS and SPROUSE, Circuit Judges.
PER CURIAM:


1
Ricky Lee Jones appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Jones v. Department of Corrections, C/A No. 89-247-AM (E.D.Va. Sept. 14, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.